FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 2, 2022

                                       No. 04-21-00471-CR

                                    Caleb Patrick DANIELS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 18-10-00155-CRF
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        On May 26, 2022, Appellant Caleb Patrick Daniel’s current court-appointed appellate
counsel, Shane Stolarczyk, moved this court to abate this appeal in order for the trial court to
appoint new appellate counsel. Counsel makes the motion because he will hold the position of
County Judge-Elect for the Kendal County Commissioners Court once the election results are
certified in the next few days. As a result of his forthcoming obligations along with his military
service requirements, counsel is no longer able to continue as appellate counsel in this
appeal. See TEX. R. APP. P. 6.5.

       Counsel’s motion is granted and the appeal is abated. See TEX. CODE CRIM. PROC. art.
1.051(d) (“An eligible indigent defendant is entitled to have the trial court appoint an attorney to
represent him in . . . an appeal to a court of appeals . . . .”).

       We order the trial court to report its findings and actions regarding court-appointed
appellate counsel to this court not later than July 5, 2022. We further order the trial court clerk
to file a supplemental record containing any additional filings and orders related to the
appointment of new appellate counsel, if any, not later than July 5, 2022. All other appellate
deadlines are suspended pending further order of this court.

         We order the clerk of this court to serve copies of this order on the attorneys of record,
the trial court judge, and the trial court clerk.
                                                                             FILE COPY




                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court